                                 CHARLES E. BOULBOL, P.C.


MEMO ENDORSED
                                               ATTORNEY AT LAW
                                                 26 BROADWAY
                                                  17TH FLOOR
                                           NEW YORK, NEW YORK 10004
                                              E-mail:rtrack@msn.com


    MEMBER                                                                                      TEL: (212) 825-9457
    NY & NJ BARS                                                                                FAX: (212) 825-9414




    VIA ECF and to FaillaNYSDChambers@nysd.uscourts.gov

                                                                        February 5, 2020


    Hon. Katherine Polk Failla
    United States District Court for the
    Southern District of New York
    40 Foley Square, Room 2103
    New York, New York 10007


                                                Re:                   Gomez v. Est Restaurant Corp
                                   Civil Action No.:                  19-CV-11362 (KPF)

                                   Request for Adjournment

    Dear Judge Failla:

             I represent Defendant Est Restaurant Corp. in this case. I am writing to request an
    extension of my client’s time to answer the Complaint until March 1, 2020 and to adjourn
    the Initial Pre-Trial Conference set for February 19, 2020.

            I have spoken with Plaintiff’s counsel and she consents to this application. I am
    also pleased to advise the Court that Plaintiff’s counsel and I plan to amicably settle this
    case in prompt fashion.

           Should Your Honor have any questions or comments please let me know. Thank
    you for your consideration.

                                                                      Respectfully submitted,




                                                                      Charles E. Boulbol

    CEB:emb

    cc: Maria Costanza Barducci (via email and ECF)
Application GRANTED. Defendant Est Restaurant Corp. hereby
has until March 1, 2020. The initial pretrial conference
previously scheduled for February 19, 2020 is hereby ADJOURNED
to March 17, 2020, at 10:30 a.m. in Courtroom 618 of the
Thurgood Marshall Courthouse, 40 Foley Square, New York, NY.



Dated: February 5, 2020          SO ORDERED.
       New York, New York




                                 HON. KATHERINE POLK FAILLA
                                 UNITED STATES DISTRICT JUDGE
